     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 1 of 12 Page ID #:1




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason Yoon (SBN 306137)
 2   Jason J. Kim (SBN 190246)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff
 6   SUNG CHOI
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     SUNG CHOI,                                 Case No.:
11
                  Plaintiff,                    COMPLAINT FOR INJUNCTIVE
12                                              RELIEF AND DAMAGES FOR
           vs.                                  VIOLATION OF:
13
                                                1. AMERICANS WITH DISABILITIES
14   SEONG BUK DONG, INC.; and DOES 1           ACT, 42 U.S.C. §12131 et seq.;
15   through 10,                                2. CALIFORNIA’S UNRUH CIVIL
                  Defendants.                   RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                              52 et seq.;
17                                              3. CALIFORNIA’S DISABLED
                                                PERSONS ACT, CAL CIV. CODE §54 et
18                                              seq.
19                                              4. CALIFORNIA’S UNFAIR
                                                COMPETITION ACT, CAL BUS & PROF
20                                              CODE § 17200, et seq.
21                                              5. NEGLIGENCE
22
23
24
           Plaintiff SUNG CHOI (“Plaintiff”) complains of Defendants SEONG BUK
     DONG, INC.; and DOES 1 through 10 (“Defendants”) and alleges as follows:
25
26
27
28




                                   COMPLAINT FOR DAMAGES - 1
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 2 of 12 Page ID #:2




 1                                 JURISDICTION AND VENUE
 2         1.     The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3   violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4         2.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 5   arising from the same nucleus of operating facts, are also brought under California law,
 6   including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7   54, 54., 54.3 and 55.
 8         3.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9   property which is the subject of this action is located in this district, in Los Angeles, Los
10   Angeles County, California, and that Plaintiff’s causes of action arose in this district.
11                                            PARTIES
12         4.     Plaintiff is a California resident with a physical disability with substantial
13   limitation in his ability to walk. Plaintiff is paralyzed and requires the use of a
14   wheelchair at all times when traveling in public.
15         5.     Defendants are, or were at the time of the incident, the real property owners,
16   business operators, lessors and/or lessees of the real property for SEONG BUK DONG
17   (“Business”) located at or about 3303 W. 6th St., Los Angeles, California.
18         6.     The true names and capacities, whether individual, corporate, associate or
19   otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
20   who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
21   Court to amend this Complaint when the true names and capacities have been
22   ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
23   fictitiously named Defendants are responsible in some manner, and therefore, liable to
24   Plaintiff for the acts herein alleged.
25         7.     Plaintiff is informed and believes, and thereon alleges that, at all relevant
26   times, each of the Defendants was the agent, employee, or alter-ego of each of the other
27   Defendants, and/or was acting in concert with each of the other Defendants, and in doing
28




                                    COMPLAINT FOR DAMAGES - 2
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 3 of 12 Page ID #:3




 1   the things alleged herein was acting with the knowledge and consent of the other
 2   Defendants and within the course and scope of such agency or employment relationship.
 3         8.     Whenever and wherever reference is made in this Complaint to any act or
 4   failure to act by a defendant or Defendants, such allegations and references shall also be
 5   deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6   and severally.
 7                                  FACTUAL ALLEGATIONS
 8         9.     On or about September 27, 2019, Plaintiff went to the Business. On or about
 9   November 16, 2019, Plaintiff returned to the Business. The Business is a restaurant
10   business establishment, which is open to the public, is a place of public accommodation
11   and affects commerce through its operation.
12         10.    While attempting to enter the Business during each visit, Plaintiff personally
13   encountered a number of barriers that interfered with his ability to use and enjoy the
14   goods, services, privileges, and accommodations offered at the Business. To the extent
15   of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
16   limited to, the following:
17                a.     Defendants failed to comply with the federal standard for the
18                       restroom. The restroom was not accessible and violated various
19                       American with Disability Act Accessibility Guideline (“ADAAG”)
20                       requirements, including but not limited to:
21                       (i) adequate turning space;
22                       (ii) grab bars;
23                       (iii) door knob;
24                       (iv) door handle;
25                       (v) door lock;
26                       (vi) uninsulated sink pipe;
27                       (vii) soap dispenser; and
28




                                    COMPLAINT FOR DAMAGES - 3
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 4 of 12 Page ID #:4




 1                       (viii) toilet paper dispenser
 2         11.    These barriers and conditions denied Plaintiff the full and equal access to the
 3   Business. Plaintiff lives about 1 mile away from the Business. Plaintiff wishes to
 4   patronize the Business again as the Business is conveniently located. However, Plaintiff
 5   is deterred from visiting the Business because his knowledge of these violations prevents
 6   him from returning until the barriers are removed.
 7         12.    Based on the violations, Plaintiff alleges, on information and belief, that
 8   there are additional barriers to accessibility at the Business after further site inspection.
 9   Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
10   Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
11         13.    In addition, Plaintiff alleges, on information and belief, that Defendants
12   knew that particular barriers render the Business inaccessible, violate state and federal
13   law, and interfere with access for the physically disabled.
14         14.    At all relevant times, Defendants had and still have control and dominion
15   over the conditions at this location and had and still have the financial resources to
16   remove these barriers without much difficulty or expenses to make the Business
17   accessible to the physically disabled in compliance with ADDAG and Title 24
18   regulations. Defendants have not removed such barriers and have not modified the
19   Business to conform to accessibility regulations.
20                                   FIRST CAUSE OF ACTION
21       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
22         15.    Plaintiff incorporates by reference each of the allegations in all prior
23   paragraphs in this complaint.
24         16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
25   shall be discriminated against on the basis of disability in the full and equal enjoyment of
26   the goods, services, facilities, privileges, advantages, or accommodations of any place of
27   public accommodation by any person who owns, leases, or leases to, or operates a place
28   of public accommodation. See 42 U.S.C. § 12182(a).



                                     COMPLAINT FOR DAMAGES - 4
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 5 of 12 Page ID #:5




 1         17.   Discrimination, inter alia, includes:
 2               a.    A failure to make reasonable modification in policies, practices, or
 3                     procedures, when such modifications are necessary to afford such
 4                     goods, services, facilities, privileges, advantages, or accommodations
 5                     to individuals with disabilities, unless the entity can demonstrate that
 6                     making such modifications would fundamentally alter the nature of
 7                     such goods, services, facilities, privileges, advantages, or
 8                     accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9               b.    A failure to take such steps as may be necessary to ensure that no
10                     individual with a disability is excluded, denied services, segregated or
11                     otherwise treated differently than other individuals because of the
12                     absence of auxiliary aids and services, unless the entity can
13                     demonstrate that taking such steps would fundamentally alter the
14                     nature of the good, service, facility, privilege, advantage, or
15                     accommodation being offered or would result in an undue burden. 42
16                     U.S.C. § 12182(b)(2)(A)(iii).
17               c.    A failure to remove architectural barriers, and communication barriers
18                     that are structural in nature, in existing facilities, and transportation
19                     barriers in existing vehicles and rail passenger cars used by an
20                     establishment for transporting individuals (not including barriers that
21                     can only be removed through the retrofitting of vehicles or rail
22                     passenger cars by the installation of a hydraulic or other lift), where
23                     such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
24               d.    A failure to make alterations in such a manner that, to the maximum
25                     extent feasible, the altered portions of the facility are readily
26                     accessible to and usable by individuals with disabilities, including
27                     individuals who use wheelchairs or to ensure that, to the maximum
28                     extent feasible, the path of travel to the altered area and the



                                  COMPLAINT FOR DAMAGES - 5
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 6 of 12 Page ID #:6




 1                      bathrooms, telephones, and drinking fountains serving the altered
 2                      area, are readily accessible to and usable by individuals with
 3                      disabilities where such alterations to the path or travel or the
 4                      bathrooms, telephones, and drinking fountains serving the altered
 5                      area are not disproportionate to the overall alterations in terms of cost
 6                      and scope. 42 U.S.C. § 12183(a)(2).
 7         18.    The turning space shall be a space of 60 inches (1525 mm) diameter
 8   minimum. The space shall be permitted to include knee and toe clearance complying with
 9   306. 2010 ADA Standards § 304.3.1. A clear floor space 30 in by 48 in (760 mm by
10   1220 mm) complying with 4.2.4 shall be provided in front of a lavatory to allow forward
11   approach. Such clear floor space shall adjoin or overlap an accessible route and shall
12   extend a maximum of 19 in (485 mm) underneath the lavatory. 1991 ADA Standards §
13   4.19.3.
14         19.    Here, Defendants failed to comply with the federal standard by failing to
15   provide adequate the turning space of minimum 60 inches in the restroom.
16         20.    The side wall grab bar shall be 42 inches (1065 mm) long minimum, located
17   12 inches (305 mm) maximum from the rear wall and extending 54 inches (1370 mm)
18   minimum from the rear wall. 2010 ADA Standards § 604.5.1. The rear wall grab bar
19   shall be 36 inches (915 mm) long minimum and extend from the centerline of the water
20   closet 12 inches (305 mm) minimum on one side and 24 inches (610 mm) minimum on
21   the other side. 2010 ADA Standards § 604.5.2
22         21.    Here, Defendants failed to install any grab bars as required by the Standards.
23         22.    Water supply and drain pipes under lavatories and sinks shall be insulated or
24   otherwise configured to protect against contact. There shall be no sharp or abrasive
25   surfaces under lavatories and sinks. 2010 ADA Standards § 606.5.
26         23.    Here, Defendants failed to insulate the sink pipes.
27         24.    Toilet paper dispensers shall comply with 309.4 and shall be 7 inches (180
28   mm) minimum and 9 inches (230 mm) maximum in front of the water closet measured to



                                  COMPLAINT FOR DAMAGES - 6
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 7 of 12 Page ID #:7




 1   the centerline of the dispenser. The outlet of the dispenser shall be 15 inches (380 mm)
 2   minimum and 48 inches (1220 mm) maximum above the finish floor and shall not be
 3   located behind grab bars. Dispensers shall not be of a type that controls delivery or that
 4   does not allow continuous paper flow. 2010 ADA Standards § 604.7.
 5            25.   Here, Defendants failed to install a toilet paper dispenser in compliance with
 6   the Standards.
 7            26.   Toilet compartment doors, including door hardware, shall comply with 404
 8   except that if the approach is to the latch side of the compartment door, clearance
 9   between the door side of the compartment and any obstruction shall be 42 inches (1065
10   mm) minimum. Doors shall be located in the front partition or in the side wall or partition
11   farthest from the water closet. Where located in the front partition, the door opening shall
12   be 4 inches (100 mm) maximum from the side wall or partition farthest from the water
13   closet. Where located in the side wall or partition, the door opening shall be 4 inches (100
14   mm) maximum from the front partition. The door shall be self-closing. A door pull
15   complying with 404.2.7 shall be placed on both sides of the door near the latch. Toilet
16   compartment doors shall not swing into the minimum required compartment area. 2010
17   ADA Standards § 604.8.1.2.
18            27.   Handles, pulls, latches, locks, and other operating devices on accessible
19   doors shall have a shape that is easy to grasp with one hand and does not require tight
20   grasping, tight pinching, or twisting of the wrist to operate. Lever-operated mechanisms,
21   push-type mechanisms, and U-shaped handles are acceptable designs. When sliding doors
22   are fully open, operating hardware shall be exposed and usable from both sides.
23   Hardware required for accessible door passage shall be mounted no higher than 48 in
24   (1220 mm) above finished floor. 1991 ADA Standards § 4.13.9.
25            28.   Here, Defendants failed to provide proper door knob or lock on the restroom
26   door. The operation of the door knob and lock required severe pinching and twisting of
27   wrist.
28




                                    COMPLAINT FOR DAMAGES - 7
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 8 of 12 Page ID #:8




 1         29.    The highest operable part of controls, dispensers, receptacles, and other
 2   operable equipment shall be placed within at least one of the reach ranges specified in
 3   4.2.5 and 4.2.6. Electrical and communications system receptacles on walls shall be
 4   mounted no less than 15 in (380 mm) above the floor. 1991 ADA Standards § 4.27.3.
 5         30.    Here, Defendants failed to properly install the soap dispenser as it was
 6   installed too high.
 7         31.    A public accommodation shall maintain in operable working condition those
 8   features of facilities and equipment that are required to be readily accessible to and usable
 9   by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
10   maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
11   violation of Plaintiff’s rights under the ADA and its related regulations.
12         32.    The Business has denied and continues to deny full and equal access to
13   Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
14   discriminated against due to the lack of accessible facilities, and therefore, seeks
15   injunctive relief to alter facilities to make such facilities readily accessible to and usable
16   by individuals with disabilities.
17                                SECOND CAUSE OF ACTION
18                   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
19         33.    Plaintiff incorporates by reference each of the allegations in all prior
20   paragraphs in this complaint.
21         34.    California Civil Code § 51 states, “All persons within the jurisdiction of this
22   state are free and equal, and no matter what their sex, race, color, religion, ancestry,
23   national origin, disability, medical condition, genetic information, marital status, sexual
24   orientation, citizenship, primary language, or immigration status are entitled to the full
25   and equal accommodations, advantages, facilities, privileges, or services in all business
26   establishments of every kind whatsoever.”
27         35.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
28   or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable



                                     COMPLAINT FOR DAMAGES - 8
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 9 of 12 Page ID #:9




 1   for each and every offense for the actual damages, and any amount that may be
 2   determined by a jury, or a court sitting without a jury, up to a maximum of three times the
 3   amount of actual damage but in no case less than four thousand dollars ($4,000) and any
 4   attorney’s fees that may be determined by the court in addition thereto, suffered by any
 5   person denied the rights provided in Section 51, 51.5, or 51.6.
 6         36.    California Civil Code § 51(f) specifies, “a violation of the right of any
 7   individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
 8   shall also constitute a violation of this section.”
 9         37.    The actions and omissions of Defendants alleged herein constitute a denial
10   of full and equal accommodation, advantages, facilities, privileges, or services by
11   physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
12   Defendants have discriminated against Plaintiff in violation of California Civil Code §§
13   51 and 52.
14         38.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
15   difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
16   damages as specified in California Civil Code §55.56(a)-(c).
17                                  THIRD CAUSE OF ACTION
18                VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
19         39.    Plaintiff incorporates by reference each of the allegations in all prior
20   paragraphs in this complaint.
21         40.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
22   entitled to full and equal access, as other members of the general public, to
23   accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
24   and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
25   railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
26   of transportation (whether private, public, franchised, licensed, contracted, or otherwise
27   provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
28   places of public accommodations, amusement, or resort, and other places in which the



                                     COMPLAINT FOR DAMAGES - 9
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 10 of 12 Page ID #:10




 1    general public is invited, subject only to the conditions and limitations established by
 2    law, or state or federal regulation, and applicable alike to all persons.
 3          41.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
 4    corporation who denies or interferes with admittance to or enjoyment of public facilities
 5    as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
 6    individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 7    the actual damages, and any amount as may be determined by a jury, or a court sitting
 8    without a jury, up to a maximum of three times the amount of actual damages but in no
 9    case less than one thousand dollars ($1,000) and any attorney’s fees that may be
10    determined by the court in addition thereto, suffered by any person denied the rights
11    provided in Section 54, 54.1, and 54.2.
12          42.    California Civil Code § 54(d) specifies, “a violation of the right of an
13    individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
14    constitute a violation of this section, and nothing in this section shall be construed to limit
15    the access of any person in violation of that act.
16          43.    The actions and omissions of Defendants alleged herein constitute a denial
17    of full and equal accommodation, advantages, and facilities by physically disabled
18    persons within the meaning of California Civil Code § 54. Defendants have
19    discriminated against Plaintiff in violation of California Civil Code § 54.
20          44.    The violations of the California Disabled Persons Act caused Plaintiff to
21    experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
22    statutory damages as specified in California Civil Code §55.56(a)-(c).
23                                 FOURTH CAUSE OF ACTION
24                                 UNFAIR COMPETITION ACT
25          45.    Plaintiff incorporates by reference each of the allegations in all prior
26    paragraphs in this complaint.
27
28




                                    COMPLAINT FOR DAMAGES - 10
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 11 of 12 Page ID #:11




 1           46.    Defendants have engaged in unfair competition, unfair or fraudulent
 2    business practices, and unfair, deceptive, untrue or misleading advertising in violation of
 3    the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
 4           47.    Defendants engage in business practices and policies that create systemic
 5    barriers to full and equal access for people with disability in violation of state and federal
 6    law.
 7           48.    The actions and omissions of Defendants are unfair and injurious to
 8    Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
 9    unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
10    provided with goods and services provided to other consumers. Plaintiff seeks relief
11    necessary to prevent Defendants’ continued unfair business practices and policies and
12    restitution of any month that Defendants acquired by means of such unfair competition,
13    including profits unfairly obtained.
14                                    FIFTH CAUSE OF ACTION
15                                           NEGLIGENCE
16           49.    Plaintiff incorporates by reference each of the allegations in all prior
17    paragraphs in this complaint.
18           50.    Defendants have a general duty and a duty under the ADA, Unruh Civil
19    Rights Act and California Disabled Persons Act to provide safe and accessible facilities
20    to the Plaintiff.
21           51.    Defendants breached their duty of care by violating the provisions of ADA,
22    Unruh Civil Rights Act and California Disabled Persons Act.
23           52.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
24    has suffered damages.
25
26
27
28




                                    COMPLAINT FOR DAMAGES - 11
     Case 2:20-cv-01386-ODW-SK Document 1 Filed 02/11/20 Page 12 of 12 Page ID #:12




 1                                     PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff respectfully prays for relief and judgment against
 3    Defendants as follows:
 4          1.     For preliminary and permanent injunction directing Defendants to comply
 5    with the Americans with Disability Act and the Unruh Civil Rights Act;
 6          2.     Award of all appropriate damages, including but not limited to statutory
 7    damages, general damages and treble damages in amounts, according to proof;
 8          3.     Award of all reasonable restitution for Defendants’ unfair competition
 9    practices;
10          4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
11    action;
12          5.     Prejudgment interest pursuant to California Civil Code § 3291; and
13          6.     Such other and further relief as the Court deems just and proper.
14
15                               DEMAND FOR TRIAL BY JURY
16          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
17    demands a trial by jury on all issues so triable.
18
19    Dated: February 3, 2020                 SO. CAL. EQUAL ACCESS GROUP
20
21
22                                            By:   _/s/ Jason Yoon_______________
                                                    Jason Yoon, Esq.
23                                            Attorneys for Plaintiff
24
25
26
27
28




                                    COMPLAINT FOR DAMAGES - 12
